      Case 1:20-cv-01039-AJN-BCM Document 44 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AVIV CITRON,
              Plaintiff,                             20-CV-1039 (AJN) (BCM)
       -against-
                                                     ORDER
NATIONAL RAILROAD PASSENGER
CORP.,
              Defendant.
                                                                                         6/11/21
BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed on the record during today's discovery conference, it is hereby

ORDERED that plaintiff's letter application at Dkt. No. 39 is DENIED.


Dated: New York, New York
       June 11, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
